DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. The applicant argues that the thermal blanket (106) is spaced away from the outer case (108) of Lefebvre; therefore these members are not coupled together as recited in claim 1.  The examiner disagrees with the conclusion.  Merriam Webster defines couple as “to connect for consideration together” or “to fasten together”.  This leads a person of ordinary skill in the art to a definition of two components which do not move relative to each other as coupled; they do not necessarily have to be in contact.  Paragraph [0025] of Lefebvre and Figure 3 describes the thermal blanket as provided around the structural outer case to maintain a certain temperature.  A person of ordinary skill in the art would implicitly understand that the thermal blanket does not move relative to the casing (see MPEP 2144.01 for implicit disclosure); therefore, these two components are coupled together as claimed even if there is a small gap in the drawings of the section shown.  The 35 U.S.C 103 rejections of claims 1-14 are therefore maintained.  The new claim 15 is rejected as shown in the rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S Pre-Grant Publication 20170198604) hereinafter Lefebvre in view of Moreton et al. (U.S Pre-Grant Publication 20140234073) hereinafter Moreton.
Regarding claim 1, Lefebvre teaches an aeroderivative gas turbine engine ([0002]) comprising: a casing (Figure 3 (110)); a compressor having a rotor mounted on a generator shaft supported for rotation in the casing ([0012]); a combustor (Figure 1 (16)); a high pressure turbine ([0013]) arranged in the casing and comprised of a rotor mounted on the generator shaft for co-rotation with the compressor rotor ([0004] and [0014]); a power turbine arranged in the casing and comprised of a rotor mounted on a turbine shaft to drive a load ([0010] [0013], and [0014], Figure 1 (22)) comprising a thermal insulation coating (Figure 3 (106)) coupled to the 
Paragraph [0025] of Lefebvre and Figure 3 describes the thermal blanket as provided around the structural outer case to maintain a certain temperature.  A person of ordinary skill in the art would implicitly understand that the thermal blanket does not move relative to the casing (see MPEP 2144.01 for implicit disclosure); therefore, these two components are coupled together as claimed even if there is a small gap in the drawings of the section shown.
 Lefebvre teaches wherein the insulation coating is an insulation assembly comprising an insulating sheet or panel (Figure 3 (106)) coupled to a sheet (Figure 3 (108)) maintained at a designed distance from the casing ([0027], Figure 3 (108) and (110) are held together and spaced by (110F) and (108c) connection) to create a passage (Figure 3 (112)) for circulating cooling air between the casing and the panel when the rotor is working ([0023]) and to allow the air within the passage to act as a thermal insulator for the rotor when the rotor is idle (this is inherent due to (112) containing air and air inherently acts as an insulator).
Lefebvre is silent regarding the material of the structural outer case (108).  One of ordinary skill in the art would have to choose.  Moreton pertains to a gas turbine engine turbine case.  Moreton teaches a turbine casing being made of metal ([0064]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the structural outer case of Lefebvre to be made of metal.  One of ordinary skill in the art would be motivated to do so for desired material properties and cost (Moreton [0064]).       
 Regarding claim 2, Lefebvre further teaches wherein the thermal insulation coating is arranged on at least part of the external surface of the casing (Figure 3 (106) is arranged on (110)).
12.	Regarding claim 3, Lefebvre further teaches wherein the insulation coating is located on the part of the casing containing, at least partially, the power turbine ([0010], Figure 3 (106) located on casing containing the power turbine).

14.	Regarding claim 7, Lefebvre further teaches wherein the insulation assembly is arranged on the casing longitudinally, circumferentially, or following any suitable pattern to provide an optimized thermal management (Figure 3 (106) can be seen to be arranged longitudinally along the axis of the turbine and due to the section shown is assumed to be circumferentially arranged as well for optimized thermal management ([0025]).
15.	Regarding claim 9, Lefebvre further teaches wherein the cooling air is impinged in the passage through air inlet by means of air manifolds ([0023]).
16.	Regarding claim 10, Lefebvre further teaches further comprising a forced-air generator, generating a stream of forced cooling air at a pressure sufficient to circulate the cooling air in the air passage to control heat dissipation ([0023] and [0024]).
17.	Regarding claim 11, Lefebvre further teaches further comprising an outlet in fluid communication with the turbine main outlet to allow the air to leave the passage (This is inherent based on paragraphs [0023] and [0026].  There are gaps between the gas path and C1-C4 based on the advantageous sealing described.  The air in C1-C4 is described as being at a higher pressure than the gas path.  Therefore, the air in C1-C4 is in fluid communication with the main gas path, which is the turbine main outlet to allow air to leave the passage.). 
18.	Regarding claim 13, Lefebvre further teaches further comprising ribs between the metal sheet and the casing to maintain a distance between the metal sheet and the casing ([0027], Figure 3 (108) and (110) are held together and spaced by (110F) and (108c) connection).
19.	Regarding claim 14, Lefebvre further teaches wherein the ribs are arranged to create passages therebetween to channel cooling air (Figure 3 (112) has cooling air channeled through and is between (108) and (110) which are separated by (110F) and (108c), [0026]).

21.	Paragraph [0025] of Lefebvre and Figure 3 describes the thermal blanket as provided around the structural outer case to maintain a certain temperature.  A person of ordinary skill in the art would implicitly understand that the thermal blanket does not move relative to the casing (see MPEP 2144.01 for implicit disclosure); therefore, these two components are coupled together as claimed even if there is a small gap in the drawings of the section shown.
22.	Lefebvre further teaches wherein the insulation coating comprising a sheet (Figure 3 (108) having an outer surface and an inner surface (Figure 3 (108) has two sides shown on top and bottom in the figure) and an insulating sheet or panel coupled to the outer surface (Figure 3 (106) is coupled to (108) including the outer surface as described in the section above), wherein the inner surface of the metal sheet is coupled to the plurality of ribs or protuberances to maintain the metal sheet at a designed distance from the outer surface of the casing ([0027], Figure 3 (108) and (110) are held together and spaced by (110F) and (108c) connection; (110F) has slots that extend outwardly from the case which acts as the ribs); and a plurality of adjacent passages (Figure 3 (112), under a broadest reasonable interpretation (112) can be arbitrarily divided into a plurality of adjacent passages) defined between the metal sheet and the outer 
23.	Lefebvre is silent regarding the material of the structural outer case (108).  One of ordinary skill in the art would have to choose.  Moreton pertains to a gas turbine engine turbine case.  Moreton teaches a turbine casing being made of metal ([0064]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the structural outer case of Lefebvre to be made of metal.  One of ordinary skill in the art would be motivated to do so for desired material properties and cost (Moreton [0064]).
24.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view of Moreton as applied to claims 1-4, 7, 9-11, and 13-14 above, and further in view of Jessen et al. (U.S Patent 8,459,159) hereinafter Jessen.
25.	Regarding claim 8, the combination of Lefebvre and Moreton teaches the aeroderivative gas turbine engine of claim 1 and a thermal blanket (106) that acts as an insulator, but is silent regarding the insulators exact construction.  One of ordinary skill in the art would have to choose a material construction for the insulator.  Jessen pertains to insulator construction which is directed towards the same problem as the invention of preventing heat transfer.  Jessen teaches wherein the insulating coating comprises quilted panels encased in wovenglass cloth and stitched through parallel or crosswise in distances from 5-15 cm which is equal to 50-150 mm (Column 1 lines 1-7).  This teaches the claim ranged 25mm-100mm based on MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen an insulating construction as taught by Jessen and applied it to the thermal blanket (or insulating coating) of Lefebvre.	
12 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view of Moreton as applied to claims 1-4, 7, 9-11, and 13-14 above, and further in view of Amiot et al. (U.S Patent 7,584,618) hereinafter Amiot.
27.	Regarding claim 12, the combination of Lefebvre and Moreton teaches aeroderivative gas turbine engine of claim 1 and forced-air to regulate air flow in the passage to control heat exchange through the casing (Lefebvre [0026]) and this has an impact on blade tip clearances ([0030]).  The combination of Lefebvre and Moreton is silent regarding further comprising one or more sensors to measure the speed of the rotor and/or the temperature in one or more areas of the aeroderivative turbine and a control unit configured to: read the output of the sensor or the sensors; compare the output with thresholds to determine a condition of over-temperature or compare the output with a temperature target depending on the aeroderivative turbine running state.
28.	Amiot pertains to a turbine shroud cooling arrangement.  Amiot teaches further comprising one or more sensors to measure the speed of the rotor and/or the temperature in one or more areas of the aeroderivative turbine and a control unit (Figure 2 (50)) configured to: read the output of the sensor or the sensors (Column 3 lines 51-55); compare the output with thresholds to determine a condition of over-temperature or compare the output with a temperature target depending on the aeroderivative turbine running state (Figure 2, Column 3 lines 44-65); act on the forced-air generator to regulate air flow in the passage to control heat exchange through the casing (Column 4 lines 34-59). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a control system as taught by Amiot and applied it to the cooling air supply of Lefebvre.  One of ordinary skill in the art would be motivated to do so in order to regulate blade tip clearance (Amiot Column 1 lines 6-23) to improve efficiency.    

   
Conclusion
29.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745